Citation Nr: 0120528	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling.

2.  Entitlement to service connection for status post 
myocardial infarction and coronary artery bypass graft with 
hypertension, secondary to service-connected PTSD.  

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969, and from August 1974 to August 1976.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In March 1999, the RO granted the veteran's claim 
of entitlement to an increased rating for service-connected  
PTSD, evaluated as 30 percent disabling, to the extent that 
it granted a 50 percent rating.  In August 2000, the RO 
increased the veteran's rating for his PTSD to 70 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
At that time, the RO also denied the veteran's claims of 
entitlement to service connection for status post myocardial 
infarction and coronary artery bypass graft with 
hypertension, secondary to service-connected PTSD, and 
entitlement to TDIU.  


REMAND

The veteran essentially asserts that his status post 
myocardial infarction and coronary artery bypass graft with 
hypertension were caused by his service-connected PTSD.  

The claims file includes records from Michael B. Freeman, 
M.D., dated between 1994 and 1997.  These records indicate 
that the veteran was diagnosed with "severe left lower 
extremity peripheral vascular disease, most likely 
superficial femoral artery occlusive disease" in November 
1994, and that he underwent a left femoral popliteal bypass 
graft on about December 1994.  He apparently had a myocardial 
infarction and underwent a four-vessel bypass procedure in 
2000.

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2000);  Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  The Board also notes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The claims file contains an opinion from Victor McLaughlin, 
M.D., dated in October 2000, in which Dr. McLaughlin states 
that, "It is very likely that [the veteran's] post-traumatic 
stress syndrome did contribute to his high blood pressure, 
which is a know contributing factor for coronary artery 
disease."  However, VA outpatient treatment report, dated in 
September 2000 note that the veteran has generally recognized 
cardiac risk factors including a family history of heart 
disease and a 35-year history of smoking.  

Based on the foregoing, the Board has determined that a 
remand is required, so that the veteran may be scheduled for 
a comprehensive cardiovascular examination, to determine the 
nature and etiology of any heart disorder present.  The 
examiner should also provide an opinion as to whether it is 
at least as likely as not that any diagnosed hypertension, or 
heart disorder, was caused by the veteran's service-connected 
PTSD, or whether any diagnosed hypertension, or heart 
disorder was aggravated by the veteran's PTSD. 

A review of the RO's August 2000 decision shows that the RO 
denied the claim as not well grounded.  However, recent 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  The veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim.  Subject to the development 
as outlined in this remand, the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   

It also appears that a remand is required to obtain relevant 
medical evidence.  Specifically, a June 2000 VA general 
medical examination report states that in April 2000 the 
veteran had an MI (myocardial infarction) and that he 
underwent a four-vessel bypass procedure at "Oak Ridge."  
It appears that Oak Ridge is a VA facility (a March 2000 VA 
outpatient treatment report indicates that the veteran's 
heart surgery was sometime in January 2000).  In any event, 
VA has a duty to assist the veteran in obtaining these 
records, which may be probative of the appellant's claim.  
See VCAA, 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C. § 5103A); Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  
Therefore, on remand, the RO should attempt to obtain these 
treatment records.  

With regard to the veteran's TDIU claim, as the development 
and the outcome pertaining to the claim for service 
connection for status post myocardial infarction and coronary 
artery bypass graft with hypertension could have a 
significant impact on the outcome of the issue of entitlement 
to TDIU, these issues are considered inextricably 
intertwined, and must be decided together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Further adjudication of the TDIU 
issue will therefore be postponed until the remand action is 
completed.

Finally, with regard to the veteran's claim for an increased 
rating for PTSD, a review of the veteran's June 2000 VA 
general medical report shows that he stated that he was 
receiving benefits from the Social Security Administration 
(SSA).  On remand, the RO should request the SSA's decision 
granting benefits, and all available supporting medical 
evidence.  See Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his myocardial infarction 
and four-vessel coronary artery bypass 
graft in 2000.  After obtaining any 
necessary authorization, the RO should 
then request and associate with the 
claims file any records of treatment of 
the veteran which are not currently 
associated with the claims file.

2.  The RO should contact the Social 
Security Administration and request 
copies of any decisions awarding or 
denying benefits.  Any documentation 
obtained should be associated with the 
claims folder.  Supporting medical 
documentation utilized in rendering any 
decision relating to such benefits should 
also be obtained for inclusion in the 
veteran's claims folder.

3.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination to determine the nature and 
etiology of any heart disorder or 
hypertension.  The RO should direct the 
examiner to provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed cardiovascular 
disorder, was caused by the veteran's 
service-connected PTSD.  If, and only if, 
the examiner determines that the 
veteran's service-connected PTSD did not 
cause any diagnosed disorder, he should 
provide an opinion as to whether any 
diagnosed cardiovascular disorder 
increased in severity as a result of the 
veteran's PTSD.  If an increase in 
severity is found, the examiner is 
requested to quantify the degree of 
additional disability resulting from 
aggravation of the diagnosed heart 
condition(s) and/or hypertension (as 
appropriate), by the service-connected 
PTSD (if this cannot reasonably be done, 
the examiner should so state).  All 
indicated studies are to be conducted.  
The entire claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examiner.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed report.  

4.  Thereafter, the RO must review the 
physician's opinion to ensure that it is 
in complete compliance with the 
directives of this REMAND and if not, the 
RO should implement corrective 
procedures.  The RO should then 
adjudicate the issues of entitlement to 
service connection for a heart condition, 
to include hypertension, each claimed as 
secondary to service-connected PTSD, 
entitlement to an increased rating for 
service-connected PTSD, evaluated as 70 
percent disabling, and entitlement to 
TDIU, on the basis of all the evidence of 
record, and all applicable laws, 
regulations, and case law.  The claim for 
service connection for a heart condition, 
to include hypertension, secondary to 
service-connected PTSD should include 
discussion of 38 C.F.R. § 3.310(a) (2000) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  

If the benefits sought on appeal continue to be denied, an 
appropriate supplemental statement of the case should be 
issued, and the veteran and his representative should be 
afforded a reasonable period of time within which to respond.  
The case should then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




